DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “ 610” and “612” have been used to designate both tissue cutting surfaces and tissue sealing surfaces.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, there is no antecedent basis for “the AC sealing current.”
Regarding claim 3, the claim recites as part of the “imparting” step the AC sealing signal is delivered after the impedance reaches the second impedance threshold. However, claim 1 recites that the AC sealing signal is halted when the impedance reaches the second threshold. These are mutually exclusive limitations that cannot both be true at the same time. That is, the AC sealing signal cannot both be applied for a seal dwell time after the second threshold is reached and be halted when the second threshold is reached. The rejection under 35 U.S.C. 112(b) for being unclear is made instead of under 35 U.S.C. 112(a) for lack of enablement as the examiner assumes the Applicant did not intend to claim an impossible method.
Regarding claim 5, there is no antecedent basis for “the alternating current AC sealing signal.” Also, this phrase is redundant as AC means alternating current.
Regarding claims 6-8, it is unclear if the “an AC cutting signal” is the same or a different cutting signal from that recited in claim 1.
Regarding claim 12, there is no antecedent basis for “the third impedance threshold.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Couture (US 2008/0058802) in view of Hosier (US 2010/0137854) and Brogna (US 2010/0292691).
Regarding claims 1, 5-7, 9, 15 and 21, Couture discloses a generic electrosurgical method which employs energy delivered between electrodes (some common to both sealing and cutting, [0073]) on jaws to seal and cut tissue (fig. 4, paragraph [0073]). All signals are halted eventually. Couture further discloses the cutting signal comprises a number and intensity of pulses based on impedance ([0083], [0086]). Whatever generator provides the signals can be considered to include a “sealing stage” and “cutting stage.” Couture does not disclose that impedance is measured so that subsequent to application of a sealing signal a cutting signal, based on the impedance, can applied. Couture also does not disclose that a second impedance is used to terminate the sealing signal. However, sealing and cutting tissue is ubiquitous in the art, as is using impedance as a feedback parameter, and Applicant has not disclosed that using impedance to dictate when such signals are applied or halted is critical or produces unexpected results. Hosier discloses an electrosurgical method and teaches that a cutting signal can be applied after the initiation of a sealing signal on the basis of an impedance measurement ([0027]-[0028]). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Couture to include any commonly known method steps useful for treating tissue, such as the steps of imparting a sealing signal, measuring tissue impedance between any electrodes and imparting a cutting signal based on the impedance, as taught by Hosier, that would produce the predictable result of allowing a user to seal and cut tissue in a desired manner. Hosier does not disclose that tissue impedance is measured again to determine when to halt the sealing signal. Brogna discloses an electrosurgical method and teaches that sealing can be terminated based on an impedance threshold ([0055]). It is noted that the impedance signal measured after the application of treatment energy will be higher than the impedance signal measured before such an application and so any subsequent threshold will have to be higher than an initial threshold. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Couture-Hosier to include any commonly known method steps useful for treating tissue, such as the step of using an impedance threshold to terminate the application of a sealing signal, as taught by Brogna, that would produce the predictable result of allowing a user to seal and cut tissue in a desired manner.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Couture, Hosier, Brogna, further in view of Austin (US 5,702,390).
Regarding claim 2, the method of Couture-Hosier-Brogna does not specifically disclose when the cutting signal is halted relative to the step of halting the sealing signal, presumably because it is unimportant to those inventors. In fact, there are exactly and only three possibilities for this step: either cutting ends after sealing, sealing ends after cutting, or they end at the same time. Applicant has not disclosed the first option is critical or produces unexpected results. On the contrary, each of the options produces the same result, that tissue is sealed and cut. The art generally recognizes that cutting and sealing have no required relationship where references such as Austin teach that cutting can occur before, during or after sealing (col. 1 lines 30-40). Therefore, before the application was filed, it would have been obvious to terminate the cutting signal with any of the three possible relationships to the sealing signal commensurate with the method of Couture-Hosier-Brogna, during or after, such as would result in cutting tissue during or after sealing as taught by Austin, to produce the predictable result of allowing a user to cut and seal tissue in a desired manner.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Couture, Hosier, Brogna, further in view of Houser (US 2012/0116391).
Regarding claims 3 and 17, while the claim recites a limitation that is mutually exclusive with claim 1 (as discussed above), in general it is noted that the method of Couture-Hosier-Brogna does not disclose a dwell time. Or, with respect to claim 17, a prescribed time interval. However, dwell times are very common in the art and Applicant has not disclosed how the use of such a common feature is critical or produces unexpected results. Houser discloses an electrosurgical method and teaches that a dwell time may beneficially ensure that coagulation is adequate ([0108]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Couture-Hosier-Brogna to include a coagulation dwell time as taught by Houser to produce the predictable result of ensuring that coagulation is adequate.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Couture, Hosier, Brogna, further in view of Sherman (US 2014/0066913).
Regarding claims 4 and 16, the method of Couture-Hosier-Brogna does not specifically disclose what the phase relationship is between the sealing and cutting signals. But a person of ordinary skill in the art would be well acquainted with the phase relationships of signals and Applicant has not disclosed that the signals being in phase is critical or produces unexpected results. In fact the art recognizes generally that electrosurgical signals can be in phase or out of phase according to the preference of an operator, such as taught by Sherman ([0008]). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the electrosurgical signal in the method of Couture-Hosier-Brogna either in phase or out of phase as taught by Sherman to produce the predictable result of allowing the device to treat tissue in a desired manner.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Couture, Hosier, Brogna, further in view of Kellerman (US 2011/0306959)
Regarding claims 8 and 22, the method of Couture-Hosier-Brogna discloses using pulsed cutting signal but does not disclose the time between pulses is a function of impedance. However, it is common in the art to modify the duty cycle of electrosurgical energy according to the requirements of a procedure and preferences of an operator. Kellerman, for example, discloses an electrosurgical method and teaches that different pulse widths and the spacing between them (i.e. duty cycle) can be modified based on the impedance ([0040]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Couture-Hosier-Brogna to include controlling any commonly known pulse parameter based on the impedance, including time between pulses as taught by Kellerman, that would produce the predictable result of allowing a user to treat tissue in a desired manner.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Couture, Hosier, Brogna, further in view of Desinger (US 2005/0096681)
Regarding claims 10 and 11, the method of Couture-Hosier-Brogna does not specifically disclose that the cutting signal is halted upon a third impedance measurement. However, as discussed above, using impedance to stop the application of electrosurgical energy is almost as common as the use of electrosurgical energy itself and Applicant has not disclosed that the use of such a well-known feature is critical or produces unexpected results. It is noted again that impedance rises as heat is applied to tissue so if impedance is going to be used as a termination value each subsequent threshold will have to be higher than the one before it. Desinger discloses an electrosurgical system and teaches that a maximum impedance value can be used to determine that a cutting procedure is over ([0029]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Couture-Hosier-Brogna to include the step of using a third highest impedance as taught by Designer to indicate that the cutting energy should be halted in order to produce the predictable result of concluding the treatment of tissue in a desired manner.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Couture, Hosier, Brogna, further in view of Wham (US 2007/0250052)
Regarding claims 13 and 14, the method of Couture-Hosier-Brogna does not disclose halting the application of energy if a measured impedance indicates an arc. However, arc avoidance is common in the art and Applicants have not disclosed how implementing such a common feature of electrosurgical devices is critical or produces unexpected results. Wham, for example, discloses an electrosurgical method that includes the steps of measuring impedance to determine arcing and halting the delivery of energy if arcing is detected ([0027]-[0029]). Therefore, before the application was filed it would have been obvious to modify the method of Couture-Hosier-Brogna to include measuring impedance between every pair of electrodes and halting energy flow to those electrodes if arcing is detected, as taught by Wham, that would produce the predictable result of allowing a user to treat tissue in a safe and effective manner. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Couture, Hosier, Brogna and Houser, further in view of Wham.
Regarding claims 18 and 19, the apparatus of Couture-Hosier-Brogna-Houser does not disclose halting the application of energy if a measured impedance indicates an arc. However, arc avoidance is common in the art and Applicants have not disclosed how implementing such a common feature of electrosurgical devices is critical or produces unexpected results. Wham, for example, discloses an electrosurgical method that includes the steps of measuring impedance to determine arcing and halting the delivery of energy if arcing is detected ([0027]-[0029]). Therefore, before the application was filed it would have been obvious to modify the method of Couture-Hosier-Brogna-Houser to include measuring impedance between every pair of electrodes and halting energy flow to those electrodes if arcing is detected, as taught by Wham, that would produce the predictable result of allowing a user to treat tissue in a safe and effective manner.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the art recognized fact that once impedance begins to rise following heat, the impedance continues to rise until a max impedance is reached, see for example figure 12 of US 5,558,671 to Yates (i.e. the impedance after the minimum impedance).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794